Title: To George Washington from Hugh Williamson, 19 September 1789
From: Williamson, Hugh
To: Washington, George


          
            Sir
            New York 19th Septr 1789
          
          I took the Liberty some Time ago to mention a Citizen of North Carolina as a Gentleman who might discharge the Duties of a Judge with Honour to himself and Satisfaction to the Public.
          Mr James Iredell, who is Brother in Law to Governour Johnston, is the Gentleman to whom I referred. At the Beginning of the late Revolution he held an Office under the Crown, he resigned it immediately and in Order to cut off the Bridge he accepted of a Judge’s Gown in the superiour Court. That Office he quitted after some Time and was afterwards for some Years Attorney for the State. He is in the first Practice as a Lawyer, his Abilities and learning are extensive and he seems generally to be measured as the Standard of Integrity; his private Life is amiable and without Reproach; his Diligence is great and I believe there is not a man in the State who does not think him entitled to any Degree of public Trust.
          If you should at any Time be disposed to make farther Enquiries concerning Mr Iredell, he is well known to Major Butler and probably to some other Members of Congress. I have the Honour to be with the utmost Consideration Sir Your most obedt servant
          
            Hu. Williamson
          
        